DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter disclosed in claim 3 has not been disclosed in the specification.

Examiners Note
Applicant should review the claims so as to be grammatically correct while explaining the invention. It seems that the claims might have been translated from a foreign language.
Drawings
The drawings are objected to because figure 3 has Spanish words “detalle A and detalle B” in it, this should be changed to just “A” and “B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 


Claim Objections
Claim 1 objected to because of the following informalities:  some sections of the claim need to be rewritten such as “an axle located inside the bottom bracket shell by means of bearings and a rear wheel also mounted on the bottom shell by a second set of bearings” instead of “an axle located inside a bottom bracket shell by means of 2 bearings and mounted on said shell, on two bearings, is a rear wheel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and therefore claims 2-4) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim mentions in the preamble, a bicycle with “safe, easy and comfortable maneuverability” however there seems to be nothing explaining how the bicycle is safe, easy to drive and comfortable in maneuverability in the specification, instead the bicycle looks as a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bezzera (US 2017/0050699). Bezzera discloses a bicycle with a main body (102), handlebars (124), bottom bracket hub (109, applicants bottom bracket 3 is in a similar position to that of Bezzera, see figure 6 in Bezzera and figure 3 in applicant’s figures) with pedals (118, 120), connected by a chain (192) to a geared hub (where the shaft 105 is located, see figure 6 in Bezzera) and footboards (114,116), further including a crankset (which can be described as the clutches 200,202,aas they enable the torque of the pedals to be transmitted to the chain); the pedals coupled to each end of an axle (104) located inside the bottom bracket shell (109)by means of bearings (138,140, see Para. 0074), a rear wheel mounted on the hub through a second set of bearings (111,113) and a gear (180,186) with the chain (192) mounted on the rear wheel; the chain (192) is coupled to another gear (184) which is attached to one end of a variable gear hub (where the planetary gear hub 170 is placed, see figure 6), a second chain (190) coupled to the crankset through a gear (182) which is attached to the variable gear hub (see figure 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezzera in view of Riviglia (US 8220814). Bezzera does not mention an arm connected to the pedals. However, Riviglia discloses a bicycle with a pedal (68) and an arm (42,44) connected at the end of the pedal through a bearing (Col. 5 lines 20-22), wherein footboards (48,50) are arranged on one end of the arm, and a linear bearing (77,78, see figure 5 and 6) which allows movement of a cylindrical shaft (80,72), wherein the cylindrical shaft is supported by two supports (92,88) that are attached to the main body of the bicycle through the pedals. It would have been obvious for one of ordinary skill in the art to modify Bezzera by having the connection between the crank, pedals and the shell be the same as mentioned by Riviglia, to include the arms, the linear bearing and the supports, in order to achieve a simple substitution of one known element for another to obtain predictable results, which is, at least in this case, the transfer of the torque from the footboards/pedals to the chain.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezzera (US 2017/0050699). Bezzera does not mention the length and height of the main body of the bicycle. However a person of ordinary skill in the art would have the understanding that bicycles can be made of different sizes, due to the users being of different heights, hence, it would have been obvious for one of ordinary skill in the art before the filing date of the current invention to modify Bezzera by having bicycles be made of different heights and sizes, in order to accommodate different size people, to include a length of 130 to 150 centimeters to a height of 100 and 135 centimeters.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bezzera in view of Bezzera in view of Pate (US 2008/0116655)). Bezzera does not mention that the steering column is foldable and able to extend. However, Pate discloses a bicycle with a steering column (figure 11) that is .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARLON A ARCE/Examiner, Art Unit 3611                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3689